Citation Nr: 0422701	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, status post medial collateral ligament repair 
with retained surgical screw and bony changes, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a low back 
disability with right radicular pain and degenerative 
changes, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on their part.


REMAND

The veteran is service-connected for left knee and low back 
disability, each currently evaluated as 10 percent disabling.  

The veteran presented for a VA examination of the left knee 
and low back in April 2003.  From a review of the examination 
report it remains unclear whether, and to what degree, the 
veteran manifest knee instability.  Moreover, although the VA 
examiner included findings pertinent to motion loss and 
additional functional impairment due to pain or during flare-
ups, the overall level of resulting low back and knee 
disability was expressed in percentages, not degrees of 
motion as contemplated under the applicable rating codes.  
Moreover, since the examination the veteran has provided 
additional assertions as to the frequency and severity of 
flare-ups, as reported in his October 2003 substantive appeal 
(VA Form 9).  As such, contemporary examinations are needed 
in order to ensure an accurate consideration of the nature 
and severity of all service-connected manifestations.

The Board further notes that, effective September 26, 2003, 
the rating criteria for evaluating disorders of the spine 
were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  Pursuant to governing legal precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), 68 Fed. Reg. 25,179 (2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In this 
case, the RO has not considered the new set of revised 
regulations in the evaluation of the veteran's claim and the 
veteran has not been advised of these more recent regulatory 
changes.  Therefore, remand for further notice and for RO 
consideration is in order.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
identify all VA and non-VA health care 
providers who have treated him for left 
knee or low back disability since in or 
around January 2002.  After securing any 
necessary authorization, the RO should 
obtain identified records.  In any case, 
the RO should ensure that contemporary 
records of VA treatment or evaluation for 
a left knee or low back disability are 
associated with the claims file.  

2.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to service-connected left knee and low 
back disabilities.  The claims file must 
accompany the examination request and the 
completed examination report(s) should 
reflect review of relevant evidence.  All 
indicated studies, including X-rays and 
range of motion studies for the back and 
the left, in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of left knee and low back motion 
and then state the veteran's actual 
passive and active ranges of left knee 
and low back motion in degrees.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner is also requested to 
identify the presence and degree of any 
left knee arthritis or instability, or 
other objective pathology resulting in 
functional loss.		

Additionally, with respect to the 
back, the examiner should specifically 
identify any evidence of neuropathy or 
other neurological deficit due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  The 
examiner should elicit history concerning 
the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact, if any, of 
the veteran's low back and left knee 
disabilities on his ability to work.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issues of 
entitlement to increased evaluations for 
his low back and left knee disabilities, 
to include consideration of the former 
and revised criteria for evaluating 
intervertebral disc syndrome and other 
disabilities of the spine and with 
consideration of 38 C.F.R. § 3.321(b)(1) 
(2003), if applicable.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case.  That supplemental 
statement of the case should include a 
recitation of all regulatory amendments 
pertinent to the evaluation of 
intervertebral disc syndrome and other 
spinal disabilities effective during the 
veteran's appeal, a recitation of the 
evidence considered in re-adjudicating 
the claims, and the reasons and bases for 
the determinations made.  The veteran and 
his representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


